RESOLUCIÓN
Examinada la “Moción urgente solicitando reinstalación a la notaría”, presentada por la peticionaria, la Leda. Gladys Fernández de Ruiz, y la “Moción informativa en cumplimiento de orden” presentada por la Directora interina de la Oficina de Inspección de Notarías, en la que acredita que la peticionaria subsanó las deficiencias en su obra notarial y que sus Protocolos fueron aprobados, se reinstala a la licenciada Fernández de Ruiz al ejercicio de la notaría.
Lo acordó el Tribunal y certifica la Secretaria del Tribunal Supremo.
(Fdo.) Aida Ileana Oquendo Graulau

Secretaria del Tribunal Supremo